
	
		I
		111th CONGRESS
		2d Session
		H. R. 5342
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Mr. Bishop of Utah
			 (for himself, Mrs. McMorris Rodgers,
			 Mrs. Lummis,
			 Mr. Herger,
			 Mr. Young of Alaska, and
			 Mr. Chaffetz) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To prohibit the use of the National Environmental Policy
		  Act of 1969 to document, predict, or mitigate the climate effects of specific
		  Federal actions.
	
	
		1.FindingsCongress finds that—
			(1)the purpose of the
			 National Environmental Policy Act of
			 1969 is to ensure that a Federal agency will carefully consider
			 detailed information concerning significant environmental impacts and make the
			 relevant information available to the public;
			(2)isolating the
			 specific causes of various climatic changes is exceedingly difficult, if not
			 impossible, to achieve;
			(3)the Council on
			 Environmental Quality has stated that—
				(A)it is not
			 useful to attempt to link specific climatological changes, or the environmental
			 impacts thereof, to particular projects or emissions, as such direct linkage is
			 difficult to isolate and to understand; and
				(B)there are
			 scientific limits to accurately predicting climate change effects,
			 especially of a short-term nature.; and
				(4)the
			 National Environmental Policy Act of
			 1969 should not be used to document, predict, or mitigate the
			 climate effects of specific Federal actions.
			2.
			 Use of National Environmental Policy Act of 1969 for climate change
			 effects
			(a)In
			 generalNotwithstanding any
			 other provision of law, compliance with the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) shall not require consideration of—
				(1)the climate change effects or greenhouse
			 gas emissions of a proposed action and alternative actions; or
				(2)the relationship of climate change effects
			 or greenhouse gas emissions to a proposed action or alternatives, including the
			 relationship to proposal design, environmental impacts, mitigation, and
			 adaptation measures.
				(b) Other
			 AuthoritiesThe provisions of
			 a draft, proposed, or final results of any analysis, study, mitigation measure,
			 adaptation measure, environmental impact statement or similar analysis, design
			 proposal, action, or alternative developed pursuant to the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) (including regulations) relating to
			 climate change effects or greenhouse gas emissions shall not be the basis, in
			 whole or in part, for any enforceable measure or action under any other
			 provision of law.
			(c)Savings
			 ClauseNothing in this
			 section preempts or interferes with—
				(1)any authority to consider the climate
			 change effects or greenhouse gas emissions effects of proposed legislation or
			 regulations specifically addressing greenhouse gas emissions; or
				(2)any requirement to
			 consider the potential climate change effects or greenhouse gas emission
			 effects of proposals for agency action during planning or design processes
			 under provisions of law other than the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
				
